Morton, J.
The evidence entirely fails to disclose how the accident happened, or what caused it. The plaintiff’s intestate said, when asked how it happened, that he did not know. The cause and manner of the accident are wholly matters of conjecture. There is nothing in the evidence tending to show any defect in the ways, works, or machinery of the defendant to which it might be inferred that the accident was due, nor any negligence on the part of the conductor or any one else in charge of or managing the train or engine.

Exceptions overruled.